                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAH,                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-cv-2592-SRC
                                                   )
NICHOLUS HULSEY,                                   )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of Plaintiff Willie Cox, Jr. for leave to

proceed in forma pauperis in this civil action. Upon consideration of the Motion and the financial

information provided in support, the Court concludes that Plaintiff is unable to pay the filing fee.

The Motion will therefore be granted. Additionally, the Court will dismiss the Complaint,

without prejudice.

I.     Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

II.     The Complaint 1

        Plaintiff states he brings this action pursuant to 42 U.S.C. § 1983 against “Unknown

Hulsey,” a police officer. Plaintiff does not specify the capacity in which he sues Hulsey.

Plaintiff’s cause of action stems from a traffic stop conducted by Hulsey on January 4, 2019.



1
  Since September 17, 2019, Plaintiff has filed fifteen similar actions in this Court, including this one. See
Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Hartman, No. 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9,
2019), Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW
(E.D. Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct.
28, 2019), Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), and Cox v.
City of Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019).


                                                      2
 Plaintiff’s allegations in support of his claim are best understood if directly quoted. They are as

 follows.

        On 01/04/2019 at approximately 1708 hrs. I was pulled over by Mr. Hulsey and I
        informed him that the lights were not illegal in the State of Missouri. He said that
        they were and issued me a citation. I was found guilty in Municiple [sic] Court
        and immediately appealed to circuit court where the case was dismissed “with
        prejudice.” The video from Mr. Hulsey’s vehicle does not show the front of my
        vehicle where Mr. Husley’s testimony was that he saw the red lights. Mr. Hulsey
        said in his testimony that there were red lights all around my vehicle however Mr.
        Hulsey’s video shows no red lights. The case was dismissed in Circuit Court
        “with prejudice.”

 Doc. 1 at 5. Appended to the Complaint is a document that reads: “Brief description of cause:

 Fiduciary duty violation, probable cause violation, illegal citation, no corpus delicti, no mens rea,

 no actus reus.” Doc 1-1 at 3. Plaintiff states that a “clear and powerful” message must be sent

 because “they are making up laws on the street, but the actual ordinance and the offense are not

 the same . . .”. Doc. 1 at 6. Plaintiff seeks a total of $1.5 million in damages.

III.    Discussion

        The Complaint does not state whether Hulsey is being sued in his official or individual

 capacity. Where a “complaint is silent about the capacity in which [plaintiff] is suing defendant,

 [a district court must] interpret the complaint as including only official-capacity claims.”

 Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879

 F.2d 429, 431 (8th Cir. 1989). Naming a government official in his official capacity is the

 equivalent of naming the government entity that employs him. Will v. Michigan Dept. of State

 Police, 491 U.S. 58, 71 (1989), White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Based

 upon the allegations in the complaint, Hulsey is employed by a police department. However, a

 police department is not an entity subject to suit under § 1983. See Ketchum v. City of West

 Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (entities such as police departments are “not

 juridical entities suable as such.”). Additionally, the Complaint fails to state a claim of municipal
                                                   3
liability. See Monell v. Dept. of Social Services of City of New York, 436 U.S. 658, 690-91

(1978). The Complaint is therefore subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).

        Even if Plaintiff had sued Hulsey in his individual capacity, the Complaint would be

dismissed. Plaintiff does not challenge the constitutionality of the applicable traffic law. Instead,

he seeks monetary relief from Hulsey for violating his Fourth Amendment rights by pulling him

over and citing him with a traffic violation. In support of this claim, Plaintiff asserts that his

vehicle’s lights were not illegal.

        A traffic stop is legal under the Fourth Amendment if it is supported by probable cause to

believe that a violation of the law has occurred. Whren v. United States, 517 U.S. 806, 810

(1996); see also PPS, Inc. v. Faulkner County, Ark., 630 F.3d 1098, 1107 (8th Cir. 2011) (for a

plaintiff to succeed on a Fourth Amendment unlawful seizure claim, the offending officer must

have a lack of probable cause). Any traffic violation, even a minor one, creates probable cause

for an officer to stop a vehicle. United States v. Gregory, 302 F.3d 805, 809 (8th Cir. 2002). A

traffic stop can also be justified by a lesser showing of a “reasonable suspicion” pursuant to

Terry v. Ohio, 392 U.S. 1 (1968). United States v. Winters, 491 F.3d 918, 921 (8th Cir. 2007).

        The standard by which a court determines whether an officer’s actions are justified is an

objective one. United States v. Mallari, 334 F.3d 765, 766–67 (8th Cir. 2003). The officer must

“objectively [have] a reasonable basis for believing that the driver has breached a traffic law.”

Id.; see also United States v. Sanders, 196 F.3d 910, 913 (8th Cir. 1999). The officer’s belief can

be considered objectively reasonable even if it was mistaken. Sanders, 196 F.3d at 913. The

Court does not make its determination with the vision of hindsight, but instead by looking to

what the officer reasonably knew at the time. Id. (internal citation omitted).




                                                   4
       Applying Sanders, the Court concludes that Plaintiff’s allegations do not allow the Court

to reasonably infer that Hulsey lacked an objectively reasonable basis to believe Plaintiff

breached a traffic law. Plaintiff alleges that when Hulsey pulled him over, he told Hulsey that his

lights were not illegal, but Hulsey said they were. Taking these allegations as true, they establish

that Hulsey had an objectively reasonable basis to believe that Plaintiff breached a traffic law

because he believed Plaintiff’s lights were illegal. While plaintiff focuses upon the fact that his

lights were not illegal, the legality of the lights is not determinative of whether the traffic stop

was justified, as Hulsey’s belief can be considered objectively reasonable if it was mistaken. See

id. Plaintiff also asserts that video from Hulsey’s vehicle did not show the area of Plaintiff’s

vehicle where Hulsey said he saw the illegal lights. However, the absence of video corroboration

is not relevant to the issue of whether Hulsey had an objectively reasonable basis to believe that

Plaintiff breached a traffic law. Therefore, Plaintiff’s allegations do not state a plausible Fourth

Amendment claim against Hulsey.

       After carefully reading and liberally construing the Complaint, the Court concludes that

this case should be dismissed at this time pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff

obviously prepared the Complaint in a careful and thoughtful manner, and he is specific about

the claim he wishes to assert against Hulsey. It is therefore apparent that the problems with the

Complaint would not be cured by permitting Plaintiff to file an amended pleading.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis [2] is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.



                                                   5
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 21st day of November, 2019.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                6
